

EMPLOYEE RESTRICTED STOCK AGREEMENT
(Time-Based Conditions)
Under The 2007 Equity Incentive Plan
Of Forest Laboratories, Inc.
 
In consideration of services to be rendered by you (the "Grantee") to Forest
Laboratories, Inc., a Delaware company (the "Company"), you have been awarded a
stock grant (the "Grant") under the Company’s 2007 Equity Incentive Plan (the
"2007 Plan"), which is incorporated herein by reference, covering a number of
shares of Common Stock of the Company, par value $.10 per share (the "Shares")
as listed on your restricted stock grant page (the "Information Page") on the
website of the Stock Plan Administrator (as defined in Paragraph 14 below)
subject to the terms and conditions of this Agreement and the 2007 Plan.  The
Grant covered hereby is made pursuant to section 2(c)(i) of that certain letter
agreement by and between you and the Company dated September 11, 2013 (the
“Letter Agreement”) and is in full satisfaction of the Company’s obligation to
grant restricted stock units thereunder.
 
1. STOCK GRANT TERMS AND STOCK CERTIFICATES. The date of the Grant, the total
number of Shares subject to the Grant, the Vesting Dates, the number of Shares
subject to the Grant which vest on each Vesting Date (as described in Paragraph
2 hereof) and the per Share consideration for the Grant, if any, are identified
on the Information Page. The stock certificate(s), if any, evidencing the Shares
underlying the Grant shall be registered on the Company’s books in the name of
the Grantee as of the date of Grant. Physical possession or custody of any such
stock certificate(s) shall be retained by the Company or by a bank or other
institution designated by the Company, until such Shares are vested or forfeited
in accordance with the terms of this Agreement. While in its possession, the
Company reserves the right to place a legend on the stock certificate(s)
restricting the transferability of such certificate(s) and referring to the
terms and conditions (including, without limitation, forfeiture) relating to the
Shares represented by the stock certificate(s). If the Shares subject to the
Grant have been evidenced by stock certificate(s) pursuant to this Paragraph,
then as soon as practicable after the end of the applicable Restricted Period
(as defined in Paragraph 2 hereof), the Company shall cause unlegended stock
certificate(s) covering the requisite number of vested Shares registered on the
Company’s books in the name of the Grantee (or his permitted transferee pursuant
to Paragraph 7 hereof), to be delivered to such person and will cancel the
legended stock certificates. Shares issued hereunder shall be fully paid and
non-assessable.
 
2. VESTING. Subject to Paragraphs 3 and 4 hereof, a number of Shares underlying
the Grant will become vested and non-forfeitable on each vesting date as listed
on the Information Page (the "Vesting Date"), provided that on the applicable
Vesting Date the Grantee continues to be employed by the Company (the
"Condition"). Promptly following each Vesting Date, the Stock Plan Administrator
will release to the Grantee (or his permitted transferee pursuant to Paragraph 7
hereof) the number of Shares with respect to which the Condition was satisfied
on such Vesting Date, subject to any amounts that are withheld pursuant to
Paragraph 10. With respect to any Share underlying the Grant, the period of time
commencing on the date of the Grant and, subject to Paragraphs 3 and 4 hereof,
ending on the applicable Vesting Date shall be referred to herein as the
"Restricted Period".
 
3. DISABILITY OR DEATH OF GRANTEE. In the event of the Grantee’s disability (as
defined in the 2007 Plan) or death while an employee of the Company and during
the Restricted Period, then provided the Grant was awarded to the Grantee at
least one year prior to the Grantee’s employment termination date or as
otherwise determined by the Committee (as defined below in Paragraph 14), the
then unvested Shares subject to any remaining time-based restrictions shall
immediately vest on the date of such employment termination and the Restricted
Period shall end on such date.
 
4. TERMINATION OF EMPLOYMENT WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON. In
the event the Grantee’s employment with the Company is terminated by the Company
without Cause or Grantee resigns from his employment with the Company for Good
Reason (each term as defined in Letter Agreement), the then unvested Shares
subject to any remaining time-based restrictions shall immediately vest on the
date of such employment termination and the Restricted Period shall end on such
date.
 
5. FORFEITURE OF UNVESTED SHARES UPON TERMINATION OF EMPLOYMENT. Except with
respect to Shares which have vested pursuant to Paragraph 2, 3 or 4, in the
event that the Grantee ceases as an employee of the Company for any reason
during the Restricted Period, all Shares subject to the Grant shall be forfeited
by the Grantee as of the date that such employment terminates. Any Shares
covered by the Grant that are forfeited by the Grantee shall be retired by the
Company and resume the status of treasury shares. Except for employment
terminations governed by Section 3 or 4 (in which case the then unvested Shares
subject to any remaining time-based restrictions shall immediately vest in
accordance with such sections), the Committee in its discretion may waive in
whole or in part any time-based Conditions which have not been satisfied except
in connection with an employment termination for gross misconduct.
 
6. EMPLOYMENT. In consideration of the awarding of the Grant and regardless of
whether the Conditions shall be satisfied, the Grantee will fulfill all the
duties and obligations of his or her employment by the Company or its
subsidiary. Nothing in this Agreement shall confer upon the Grantee any right to
similar stock grants in future years or any right to be continued in the employ
of the Company or its subsidiaries or shall interfere in any way with the right
of the Company or any such subsidiary to terminate or otherwise modify the terms
of the Grantee's employment.
 
7. RESTRICTIONS ON TRANSFER. The Shares subject to the Grant shall not be
transferable during the Restricted Period, other than by will or the laws of
descent and distribution, and except that the Grantee may transfer the Shares by
gift to one or more members of the Grantee's immediate family, including trusts
for the benefit of such family members and partnerships or limited liability
companies in which such family members are the only owners. In the event the
Grantee wishes to transfer the Shares during the Restricted Period by gift as
permitted by this Paragraph, the Grantee shall provide the Stock Plan
Administrator notice of any such transfer in form and substance reasonably
satisfactory to the Company and the Stock Plan Administrator, and no transferee
shall have any rights in the Shares until such notice has been accepted by the
Stock Plan Administrator. Transferred Shares shall be subject to all of the same
terms and conditions of the 2007 Plan and this Agreement as if such Shares had
not been transferred. More particularly (but without limiting the generality of
the foregoing), during the Restricted Period the Shares may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law and shall not be subject to
execution, attachment, pledge, hypothecation or other disposition contrary to
the provisions hereof, and the levy of any execution, attachment or similar
process upon the Shares shall be null and void and without effect.
 
8. EFFECT ON OTHER BENEFITS. In no event shall the value of the Shares covered
by the Grant awarded under this Agreement at any time be included as
compensation or earnings for purposes of determining any other compensation,
retirement benefit or other benefit offered to employees of the Company or its
subsidiaries under any benefit plan of the Company unless otherwise specifically
provided for in such benefit plan.
 
9. AVAILABLE SHARES; LEGAL COMPLIANCE. The Company shall pay all original issue
and transfer taxes with respect to the issuance of such Shares and all other
fees and expenses necessarily incurred by the Company in connection therewith
and will from time to time use its best efforts to comply with all laws and
regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.
 
10. TAXES. Except as provided below, the Grantee must pay the Company in cash
upon demand any and all amounts due for the purpose of satisfying the Company’s
liability, if any, to withhold federal, state or local income tax or employment
tax (plus interest or penalties thereon, if any, caused by a delay in making
such payment) incurred by reason of the receipt of the Grant (including any such
taxes incurred as a result of the Grantee’s election pursuant to Paragraph 11
hereof) or by reason of the vesting of the Shares in accordance with the terms
of this Agreement. By accepting this Grant, the Grantee consents and directs
that the Stock Plan Administrator may, but is not obligated to, withhold the
number of Shares having an aggregate fair market value as of the date preceding
the withholding sufficient to satisfy the Grantee’s obligations hereunder and to
deliver such Shares to the Company. In addition, the Company shall, to the
extent permitted by law, have the right to deduct such amount from any payment
of any kind otherwise due to the Grantee.
 
11. TAX ELECTION. The Grantee hereby agrees to deliver to the Company a signed
copy of any documents he or she may file with the Internal Revenue Service
evidencing an election under Section 83(b) of the Internal Revenue Code of 1986
as amended, which copy shall be delivered to the Company within five (5) days
after the date on which any such election is made.
 
12. CONDITION PRECEDENT TO GRANT. In the event that the award of the Grant shall
be subject to, or shall require, any prior exchange listing, shareholder
approval or other condition or act, pursuant to the applicable laws, regulations
or policies of any stock exchange, federal or local government or its agencies
or representatives, then the Grant hereunder shall not be deemed awarded until
the fulfillment of such condition.
 
13. RIGHTS AS A STOCKHOLDER. Subject to the terms and conditions of this
Agreement and the 2007 Plan, including, without limitation, the restrictions on
transfer and the risk of forfeiture applicable to the Shares covered by the
Grant during the Restricted Period, from and after the date of Grant, the
Grantee shall have all the rights of a stockholder of the Company with respect
to the Shares covered by the Grant, including the right to vote the Shares and
the right to receive dividends or other distributions paid thereon, provided
that any dividends in the form of Shares will be subject to the terms and
conditions of the 2007 Plan and this Agreement.
 
14. ADMINISTRATION. The Compensation Committee (the "Committee") shall have full
authority and discretion, subject only to the express terms of the 2007 Plan, to
decide all matters relating to the administration and interpretation of the 2007
Plan and this Agreement and the Grantee agrees to accept all such Committee
determinations as final, conclusive and binding. The Company may retain a
third-party plan administrator or may designate an internal department to assist
in the administration of the 2007 Plan. The term "Stock Plan Administrator" as
used herein shall mean such third-party plan administrator or such internal
department as designated by the Company from time to time.
 
15. COSTS. The Company shall not charge any Grantee for any part of the
Company’s cost to administer and operate the 2007 Plan. If the Company retains a
third-party plan administrator to assist in the administration of the 2007 Plan,
the Grantee may be charged fees by such third-party plan administrator in
connection with any transactions which the Grantee effects through such
third-party plan administrator.
 
16. AMENDMENT. This Agreement shall be subject to the terms of the 2007 Plan, as
may be amended by the Company from time to time, except that no amendment of the
2007 Plan adopted after the date of this Agreement shall impair the Grantee’s
rights hereunder without his or her consent. In addition to the foregoing, this
Agreement may be amended by the Committee, provided that no such amendment shall
impair the Grantee’s rights hereunder without his or her consent.
 
17. DATA PRIVACY. By entering into this Agreement, the Grantee (a) authorizes
the Company and its subsidiaries and the Stock Plan Administrator or any agent
of the Company providing recordkeeping services for the 2007 Plan to disclose to
each other such information and data as either of them shall request in order to
facilitate the award of Grants and the administration of the 2007 Plan; (b)
waives any data privacy rights the Grantee may have with respect to such
information; and (c) authorizes the Company and the Stock Plan Administrator or
any agent of the Company providing recordkeeping services for the 2007 Plan to
store and transmit such information in electronic form.
 
18. NOTICES. All notices and communications by the Grantee in connection with
this Agreement or the Shares granted hereunder shall be delivered to the Stock
Plan Administrator and to the Company. Notices to the Stock Plan Administrator
shall be delivered in accordance with its established procedures as set forth on
the website of the Stock Plan Administrator and notices to the Company shall be
delivered in writing by electronic mail, nationally recognized overnight courier
or certified mail, postage prepaid to the attention of Ms. Rita Weinberger,
Finance Department, Forest Laboratories, Inc., 909 Third Avenue, New York, New
York 10022 (e-mail: rita.weinberger@frx.com). All notices and communications by
the Stock Plan Administrator or the Company to the Grantee in connection with
this Agreement shall be given in writing and shall be delivered electronically
to the Grantee's e-mail address appearing on the records of the Company, or by
nationally recognized overnight courier or certified mail, postage prepaid to
the Grantee's residence or to such other address as may be designated in writing
by the Grantee.
 
19. ENTIRE AGREEMENT AND WAIVER. This Agreement, the Letter Agreement and the
2007 Plan contain the entire understanding of the parties and supersede any
prior understanding and agreements between them representing the subject matter
hereof. To the extent that there is an inconsistency between the terms of (i)
the 2007 Plan and this Agreement, the terms of the 2007 Plan shall control; or
(ii) this Agreement and the Letter Agreement, the terms of the Letter Agreement
shall control. There are no other representations, agreements, arrangements or
understandings, oral or written, between the parties hereto relating to the
subject matter hereof which are not fully expressed herein or in the 2007 Plan
or the Letter Agreement. Any waiver or any right or failure to perform under
this Agreement shall be in writing signed by the party granting the waiver and
shall not be deemed a waiver of any subsequent failure to perform.
 
20. SEVERABILITY AND VALIDITY. The various provisions of this Agreement are
severable and any determination of invalidity or unenforceability of any one
provision shall have no effect on the remaining provisions.
 
21. GOVERNING LAW. The interpretation, enforceability and validity of this
Agreement shall be governed by the substantive laws (but not the choice of law
rules) of the State of New York.
 
22. HEADINGS. Paragraph and other headings contained in this Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Grant or any provision
hereof.
 
23. SUBSIDIARY. As used herein, the term "subsidiary" shall mean any present or
future corporation which would be a "subsidiary corporation" of the Company, as
that term is defined in Section 424(f) of the Internal Revenue Code of 1986, as
amended.
 

